


Exhibit 10.7
    
AMERICAN POWER GROUP CORPORATION


Stockholder Consent,
Amendment to Securities Purchase Agreement
and
Termination of Registration Rights Agreement
    
The undersigned, being the holders (the “Holders”) of at least 67% of the
outstanding 10% Convertible Preferred Stock (the “Preferred Stock”) of American
Power Group Corporation, a Delaware corporation (the “Corporation”), issued and
outstanding as of June 1, 2015, do hereby consent to and approve the following:


1.That the resolution of the Corporation’s Board of Directors, adopted on May
30, 2015 pursuant to Section 151(g) of the Delaware General Corporation Law,
establishing a series of preferred stock of the Corporation consisting of 275
shares, to be designated as “Series C Convertible Preferred Stock” (the “Series
C Preferred Stock”) is hereby ratified, confirmed and approved.


2.That, subject to the satisfaction of the Conversion Conditions (as such term
is defined in the Convertible Note Purchase Agreement dated as of June 2, 2015,
among the Corporation and the other parties thereto), the Corporation is hereby
authorized to file a Certificate of Designation of Preferences, Rights and
Limitations of Series C Convertible Preferred Stock, in the form adopted by the
Board of Directors (the “Series C Certificate”), with the Secretary of State of
Delaware.


3.That, notwithstanding any provision of the Certificate of Designation of
Preferences, Rights and Limitations of 10% Convertible Preferred Stock, as filed
by the Corporation with the Secretary of State of Delaware on April 30, 2012
(the “Series A Certificate”), the Securities Purchase Agreement dated as of
April 30, 2012, among the Corporation and other parties thereto (the “Purchase
Agreement”), or any other Transaction Document (as such term is defined in the
Purchase Agreement), (a) the Corporation is hereby authorized to issue on or
after the date hereof (i) the Corporation’s Subordinated Contingent Convertible
Promissory Notes in the aggregate principal amount of up to $2,750,000 (the
“Notes”), (ii) subject to the satisfaction of the Conversion Conditions, shares
of Series C Preferred Stock upon conversion of the principal amount of, and all
accrued interest on, the Notes at a conversion price of $10,000 per share, (iii)
upon the conversion of the Notes, warrants to purchase up to 13,750,000 shares
of Common Stock with an initial exercise price of $.20 per share, and (iv) all
other securities issuable upon the conversion, exercise or exchange of the
Series C Preferred Stock and such warrants (all such securities referred to in
clauses (i) through (iv), the “New Securities”), (b) the Holders deem each
issuance of such New Securities to be an “Exempt Issuance” pursuant to the
Series A Certificate, and (c) the Holders waive all adjustments to the
Conversion Price (as such term is defined in the Series A Certificate), and all
other antidilution protections set forth in the Series A Certificate with
respect to the issuance of the New Securities.


4.That, notwithstanding any provisions of the Series A Certificate to the
contrary, all of which provisions are hereby waived, the Series C Preferred
Stock shall be pari passu with the Preferred Stock in liquidation preference,
and as otherwise stated in the Series C Certificate, and neither the Series C
Preferred Stock nor the Preferred Stock shall be considered to be Junior
Securities (as such term is defined in the Series A Certificate and the Series C
Certificate) with respect to the other.


5.That clause (b) of the definition of “Exempt Issuance” in Section 1.1 of the
Purchase Agreement be and hereby is amended to read as follows:

1

--------------------------------------------------------------------------------






“(b) (i) the Securities issued hereunder and securities issued upon the exercise
or exchange of or conversion of any Securities issued hereunder along with other
securities subsequently issued and sold to the Purchasers in an aggregate amount
of up to 1,146 shares of Preferred Stock and the warrants issued in connection
with the purchase thereof (including the warrants issuable to the Placement
Agent), (ii) up to 200 shares of Series B 10% Convertible Preferred Stock issued
or issuable pursuant to any subsequent securities purchase agreement to which
the Company is a party, the securities issued or issuable upon the conversion or
exchange thereof, the warrants issued in connection with the purchase thereof,
and all securities issued or issuable upon the exercise or exchange of such
warrants, (iii) subordinated contingent convertible promissory notes in the
original principal amount of up to $2,750,000 (the “Notes”) pursuant to that
certain Convertible Note Purchase Agreement dated as of June 2, 2015 among the
Corporation and other parties thereto, shares of Series C Convertible Preferred
Stock issued or issuable upon the conversion of the principal amount of, and all
accrued interest on, the Notes, the securities issued or issuable upon the
conversion or exchange of such Series C Convertible Preferred Stock, the
warrants issued in connection with the conversion of the Notes, and all
securities issued or issuable upon the exercise or exchange of such warrants,
and/or (iii) other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of any such securities,”


The undersigned Holders of at least 67% of the Registrable Securities (as such
term is defined in the Registration Rights Agreement dated as of April 30, 2012,
among the Corporation and the other parties thereto) outstanding as of June 1,
2015 hereby agree, on behalf of all of such parties, that such agreement is
terminated as of the date hereof, provided, however, that Section 6 of such
agreement shall remain in full force and effect notwithstanding such
termination.


This instrument may be executed in counterparts and shall become effective upon
its execution by the holders of at least 67% of the outstanding Preferred Stock.
                
[Remainder of page intentionally left blank]

































2

--------------------------------------------------------------------------------






AMERICAN POWER GROUP CORPORATION


Stockholder Consent,
Amendment to Securities Purchase Agreement
and
Termination of Registration Rights Agreement




[The signature pages to the American Power Group Corporation
Stockholder Consent, Amendment to Securities Purchase Agreement
And Termination of Registration Rights Agreement are on file with American
Power Group Corporation and are intentionally omitted]







3